Lea, J.
The administratrix of the succession of Augustin Bourgeat claims from the surety of the former administrator of the succession of said Augustin the amount of a judgment obtained against the estate of the former administrator for an amount due said estate for moneys received by him as administrator, and not accounted for.
To this petition the defendant excepted, on the ground that the administra-trix had not taken the necessary steps to make the money out of the estate of his principal. It is shown that the plaintiff prosecuted her demand against 'the estate of the former administrator to a final judgment, and that his estate, as appears by the tableau, is utterly insolvent.
We think no further steps were necessary, if, indeed, they were possible.
The ruling of this court in Alley v. Hawthorne is fully applicable to this case: “The law will not turn a judgment creditor over to a labyrinth of creditors to await the tardy liquidation of a litigated or insolvent succession.”
See also Wells v. Roach & Watson, 10th An., 543.
It is ordered that the judgment appealed from be reversed, that the exception filed by the defendant be overruled and dismissed, that the case be remanded for further proceedings to be had therein according to law, and that the defendant pay the costs of this appeal.